Title: To John Adams from François Adriaan Van der Kemp, 27 December 1825
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and high Respected Friend!
olden barneveld 27 Dec. 1826.   1825


It is with an inexpressible delight, that I received and perused your affectionate Letter of the first of this month after a long Silence. I cannot expect, that I Should more often receive similar favours—I Shall continue thankful, if I am permitted to See these now and then. I mentioned the name of your grand Son George, the Son of the Judge, not knowing that he was already engaged in business. He was indeed an amiable promising young boy, when I was last time in 1820 So happy in seing him at Montezillo—may he continue in his progress! may his endeavours be blessed, and He become an ornament to his illustrious family and countrÿ—and the Same Bountiful God renew his blessings on you and your children—So that your last days may be your best days—and the name of Adams be revered, and gratefully remembered by our latest posterity.
Why was that Sermon of the Rev. Ch. Brooks not published, when your 90 anniversary was celebrated, So we too might have Shared in that pleasure, which you enjoy’d in hearing it? I too was highly gratified in hearing on thanksgivings day—when he pray’d the Allmighty to bless our President, mentioning in a pathetical manner his revered Father—his admirable mother—in an exalted—nervous and most affectionate Strain—He told me, it was an impulse of duty, and he Seemed to regret, that his words were extemporaneous—So that it was not in his power, to gratify me with a copy—
If mrs Quincy comes to pay you her respects, renew then to her the remembrance of your old frend, and congratulate her cordially on the reëlection of her worthy Husband as Mayor of the city of Boston—proving by facts—that, whatever may be blundered about Republican ingratitude, this City may boast, that She knows how to reward those, who devote themselves to Her welfare and Splendour.
La Fayette’s reception in every part of our country Shall Soon have obliterated in his mind the brutality of a few individuals at Rouan, and the courtiers Shall So be overawed by it, that they dare not touch a Single hair of his head.
We celebrated on the 16th Mrs van der Kemps 79 anniversary, and She remains thankful for your kind remembrance of her—and with you—my old and revered Friend, I ardently thank our merciful Father—for our president’s message, forwarded to me directly by the Hon. H. Storrs. This is a masterly performance, in every regard equal—if not Superior to any one, delivered before to Congress—you know me to well, that I need to Say, how deeply I despise even the Shadow of flattery, but I cannot discover, how envious jealousy could discover a Single Spot, to throw on its blame. It makes me recollect Protogenes portrait of Talysus—That was unequalled—but this could be dissected, and then yet every part of it would remain beautiful—with what art does he bestow an encomium on our State—without giving a remote hint, how ungraciously that business then was treated by the General administration noble and irresistible for the wise and good is his recommendation of a monument for Washington and an university in that capital! and who could have touched with a more delicate pencil, the dangers of a Standing army and its powerful ambitious Chieftains than by his Eulogÿ upon our Navÿ—But I ought to Stop recollecting that I now write to the President’s Father—and will only add a few lines of my worthy frend at New-bury-Port.
“You have Seen by the Public papers, that our new President has paid a visit to his native State and his worthy old Sire. His manners were universally acceptable. Every one, who Saw Him Seems to have been gratified.  I was pleased to learn, that he had employ’d Stuart, to take another likeness of his Father in his old age. Some of my friends, who have Seen it, Say, it is one of the finest likenesses Stuart has ever produced, and an admirable head of an old man. The old Patriarch falls away very much in his body, but his head contains all its fullness, and much of the fire of former days.
“Few men in this world have had So much to Satisfy all the best feelings of the human heart. He has Succeeded in the greatest object of his earlier days—the Independence of this country—and is having a Son, to Share in all the benefits and all the honours of that country—and—what is much more deserving them all—”
What an irresistible delight would it have given to that excellent Lady, whom we loved and revered, had She been Spared till this day—had She read this appeal—had She Seen at Stuart’s the likeness of Him, whom She So highly respected! Then She, no doubt, would have indulged a wish—with She could not effect—ah! could my old Frend See this pourtrait! but let us not grasp at Shadows—She now enjoys a more perfect bliss—and if She can indulge in  wishes—it is—could my Adams and Children enjoy with me this happiness—and this—I pray the Allmighty—Shall be the lot of you all in due time.
I remain for ever / My Dear and respected Frend! / Your devoted and obliged Frend



Fr. Adr. vander Kemp


P.S. Is there not one enterprising Bostonian, daring to publish in 8o. a Splendid edition of the Message—large type and broad margins—with an App. containing all the different committees, on each Subject, with the names of their Members?


